Citation Nr: 1515054	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO. 09-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 29, 2007 to August 6, 2013.

2. Entitlement to a rating in excess of 70 percent PTSD since August 6, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969. The Veteran served in combat in Vietnam and was awarded the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Boston RO has current jurisdiction.

Following the January 2008 rating decision, the RO granted an increased 50 percent disability evaluation effective from the date of claim in a February 2009 rating decision, and an increased 70 percent disability evaluation effective from August 6, 2013 in a September 2013 rating decision. As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2008, a statement of the case (SOC) on a claim for a higher rating for bilateral hearing loss was issued. However, the Veteran did not perfect an appeal of the matter. This issue is therefore not currently on appeal and will not be addressed by the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood due to such symptoms as obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2. The Veteran's PTSD has not been productive of a disability picture manifested by total occupational and social impairment at any point in the appeal.


CONCLUSIONS OF LAW

1. From May 29, 2007 to August 6, 2013, the criteria for a disability evaluation of 70 percent for PTSD were approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met at any point in the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In this respect, the July 2007 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished as to the claim, and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.




The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's PTSD.

In the January 2008 rating decision on appeal, the RO awarded service connection for PTSD and assigned a 30 percent rating effective May 29, 2007, pursuant to 38 C.F.R. § 4.130, DC 9411. In a February 2009 rating decision, the evaluation was increased to 50 percent, effective May 29, 2007. In a September 2013 rating decision, the evaluation was increased to 70 percent, effective August 6, 2013. 

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine the Veteran's social and occupational functioning. The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent. VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level. Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.




A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation, the Board's primary consideration is the Veteran's symptoms, but it must also determine how those symptoms effect the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed. 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. 

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id. 

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a May 2007 letter, the Veteran's treating VA psychiatrist and social worker  noted the Veteran had dissociative flashbacks and a great deal of irritability. He was unproductive in his daily life, and experienced panic attacks several times per week. He had significant periods of disorientation due to the impairment of his short and long term memory. His motivation and desire to live "had become one of dread." His chronic sleep impairment impaired abstract thinking. He was socially distant and did not trust anyone. He was assigned a GAF score of 42. VBMS Entry May 29, 2007.

On VA examination in July 2007, the Veteran reported he got married for the first time in 1994, and was still married to his wife. They had two children, a daughter who died, and a fifteen year old son. The Veteran was concerned about his relationship with his son because he often "flew off the handle" with him. The Veteran was close to his brother and one other friend. He reported difficulty trusting others and being close. He reported having attended Alcoholics Anonymous meetings for 20 years. He was employed at a newspaper as a night operations manager. VBMS Entry July 19, 2007.

On mental status examination, the Veteran was neatly groomed and appropriately dressed. He was tearful during most of the session. His speech was unremarkable, his affect was appropriate, and his mood was depressed and dysphoric. Attention was intact, and the Veteran was oriented. Thought processes were unremarkable. There were no delusions. Judgment and insight deficiencies were not noted. There were no panic attacks, suicidal thoughts, or homicidal thoughts. Id.

The Veteran was noted to engage in inappropriate behavior consisting of compulsive handwashing. He reported it did not interfere with daily functioning. His impulse control was fair, but the examiner noted his anger was "disproportionate to the situation." Remote memory was mildly impaired. The examiner stated that the disorder caused "clinically significant distress or impairment in social, occupational or other important areas of functioning." He was assigned a GAF score of 52. Id.

On VA examination in August 2013, the Veteran reported being married for 22 years, and together with his wife for 32. He reported a good marriage but his wife reported the Veteran had anger and social isolation. She reported they slept in separate bedrooms due to the Veteran's kicking and thrashing. She reported he had difficulty handling conflict. He was not demonstrative with affection. The Veteran described his relationship with his son as good. He reported having friends who he golfed with, and being close to his brother. He did not go out on weekends or evenings. The Veteran reported retreating to a camping trailer during the week. He reported that he worked for the newspaper for 44 years in the press room. He ended his career as an assistant production manager. He was laid off in 2008 when the newspaper outsourced production. He did not return to work due to his age and limited education. He reported that while working, he was timely, reliable, and got along well with others. VBMS Entry August 8, 2013.

The examiner noted that because of PTSD, the Veteran had a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner noted no other symptoms. Id.

The examiner concluded, that the level of occupational and social impairment was best characterized as, "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood." The Veteran was assigned a GAF score of 55. Id.

Additionally, various VAMRs document the Veteran's GAF scores which are generally consistent with the VA examination reports. The records include the following scores: 54 (April 2007 & June 2007); 60 (September 2007 & January, March, May, August, November, and December 2008); 65 (July 2013). See VBMS Entry August 8, 2013 (containing August 2013 VA examination and VAMRs).

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in the Veteran's favor, the Veteran's overall PTSD symptomatology has approximated the criteria for a 70 percent rating. 

The evidence shows that the Veteran's symptoms due to PTSD have consisted of occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood. This was the "severity statement" selected by the August 2013 VA examiner. The July 2007 VA examiner similarly found "clinically significant distress or impairment in social, occupational or other important areas of functioning." 

The record prior to August 6, 2013 also demonstrates symptoms such as obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. As for obsessional rituals, compulsive handwashing was noted on VA examination in July 2007. As for impaired impulse control, the May 2007 report of the Veteran's treating psychiatrist and social worker noted "a great deal of irritability." The July 2007 examiner described impulse control as fair, but noted that the Veteran's anger was disproportionate to the situation. As for disorientation, the May 2007 providers noted dissociative flashbacks and "significant periods of disorientation." As for difficulty adapting to stressful circumstances, the May 2007 report noted the Veteran was unproductive in his daily life and that he had panic attacks several times per week. As for an inability to establish and maintain effective relationships, the Veteran's social isolation, including having few friends, is documented in the July 2007 VA examination report. The May 2007 treating providers described him as socially distant, and unable to trust others.

While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
The Veteran's GAF scores have been generally high. The Veteran was assigned a low score of 42 in May 2007, indicating serious symptoms, but most of the scores have ranged from 51 to 60, indicating moderate symptoms. Nonetheless, the Board finds the Veteran's overall symptomatology has more closely approximated the level of severity contemplated by a 70 percent rating, than that of a 50 percent rating prior to August 6, 2013.  The July 2007 VA examiner's observation that "the Veteran appears to have compensated remarkably well" despite "severe emotional distress" suggests that the Veteran's GAF scores are not illustrative of his impairment.   

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

After resolving reasonable doubt in the appellant's favor, the Board finds his disability picture due to PTSD most nearly approximates the criteria for a 70 percent rating.
 
At no point, however, has the Veteran's overall PTSD symptomatology met the criteria for a 100 percent rating. Essentially none of the symptomatology contemplated by a 100 percent rating is documented in the evidence. 

The is no evidence that the Veteran showed total social impairment for the appeal period. Neither VA examiner found total social or occupational impairment. The record documents that the Veteran was employed for 44 years, including during a portion of the appeal, and has sustained his marriage, despite its difficulties. There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or memory loss for names of close relatives, own occupation, or own name. While disorientation was noted by the May 2007 providers, this alone does not justify a rating of 100 percent. Further, the Veteran's global assessment of functioning scores are not of the severity contemplated by a 100 percent evaluation. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.




The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") The rating criteria in this case reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.
 
Finally, a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised as there is no indication that the Veteran's PTSD impacted his ability to work. The Veteran remained employed for part of the appeal period, until 2008. The August 2013 VA examiner noted that while working, he was timely, reliable, and got along well with others. He was suspended from his job in 2008 due to reasons unrelated to his PTSD, and did not return to work because of his age and limited education.

The record supports assignment of a 70 percent but no higher rating for PTSD effective May 29, 2007. The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 70 percent rating is met, but finds that the preponderance of the evidence is against assignment of any higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Effective May 29, 2007, an initial disability rating of 70 percent, but no higher, for PTSD is granted. 

A disability rating in excess of 70 percent for PTSD since August 6, 2013 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


